Order entered January 23, 2020




                                               In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-20-00016-CV

                            IN RE: CHRISTOPHER WAYNE GREEN

                        On Appeal from the Criminal District Court No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CV-1970004-H

                                             ORDER
           The reporter’s record is overdue. The clerk’s record contains appellant’s statement of

inability to afford payment of court costs or an appeal bond and his request for the reporter’s

record. Although, Sharyl Zeno, Official Court Reporter for Criminal District Court No. 1,

notified this Court by letter that there is no reporter’s record, the docketing statement filed by

appellant identifies Debi Harris, Official Court Reporter for Auxillary Court No. 8, as the court

reporter responsible for filing the record. Accordingly, we ORDER Ms. Harris to file, by

February 4, 2020, either the reporter’s record or written verification that no reporter’s record

exists.

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Harris and all

parties.

                                                        /s/   KEN MOLBERG
                                                              JUSTICE